                            IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO


LOS ALAMOS NATIONAL BANK, N.A.,

               Plaintiff,
v.                                                                  1:18-cv-00613-KG-JHR

FIDELITY BANK,

               Defendant.

           MEMORANDUM OPINION AND ORDER ON LOS ALAMOS
     NATIONAL BANK’S MOTION TO COMPEL INTERROGATORY ANSWERS

       THIS MATTER comes before the Court on Los Alamos National Bank’s Motion to Compel

Interrogatory Answers. [Doc. 62]. The Court, having considered the parties’ submissions, the

relevant law, and being otherwise fully advised in the premises finds that the Motion is well taken

and should be granted.

I.     FACTUAL AND PROCEDURAL BACKGROUND

       This case arises out of alleged breaches of a Mortgage Loan Servicing Rights Purchase

Agreement (Agreement) by which Los Alamos National Bank (LANB) sold Fidelity Bank

(Fidelity) the servicing rights to approximately 4,500 mortgage loans on real property in northern

New Mexico. [Doc. 30-1]. The Agreement provides Fidelity several options in the event of a defect

with any of the mortgages whose servicing rights Fidelity purchased. [Doc. 30-1, p. 31]. According

to Fidelity, claims by the Pueblos of Nambe, Pojoaque, San Ildefonso, and Tesuque that certain

county roads built by the County of Santa Fe trespass on tribal land impact the access roads to

approximately 240 real properties subject to mortgages now serviced by Fidelity by virtue of the

Agreement with LANB. [Doc. 4, pp. 9-11]. Fidelity further contends that the disputed access roads

cloud title to the mortgaged properties. [Id., p. 10].
       On April 11, 2018, Fidelity wrote to LANB asserting that the Pueblos’ Access Claims

clouded title to approximately 240 mortgaged properties, rendering those mortgage loans defective

within the meaning of the Agreement. [Doc. 30-2]. Fidelity demanded that LANB repurchase the

defective loans. [Id.]. LANB refused and filed this declaratory judgment action, seeking a

declaration that LANB did not cause a defect in the mortgage loans or servicing rights, has no

obligation to repurchase the mortgage loans or servicing rights, and did not breach the Agreement.

[Doc. 1]. Fidelity brought contractual and tort counterclaims against LANB, specifically, breach

of contract, breach of the implied covenant of good faith and fair dealing, intentional

misrepresentation, fraud by silence, and negligent misrepresentation. [Doc. 4, pp. 4-17].

       On February 6, 2019, LANB served its First Set of Interrogatories and Requests for

Production on Fidelity. [Doc. 46]. LANB’s First Set of Interrogatories consisted of five

enumerated interrogatories, three of which contained subparts. [Doc. 61-1, pp. 1-10]. Fidelity

asserted various objections to each interrogatory and did not provide any substantive answers.

[Id.]. On March 26, 2019, the Court held an informal discovery conference to address the parties’

discovery disputes, including disputes concerning Fidelity’s objections to LANB’s interrogatories.

[Doc. 51].

       Counsel for Fidelity represented that Fidelity had engaged Consensus Planning, Inc. to help

it identify the mortgages whose servicing rights were impacted by the Pueblos’ Access Claims and

that it anticipated being able to provide information responsive to LANB’s interrogatories by April

12, 2019. [Doc. 50; Doc. 53]. The parties agreed that Fidelity would accordingly supplement its

discovery responses by April 12, 2019, LANB would wait to file any Motion to Compel until after

the April 12, 2019 supplementation promised by Fidelity, and the remaining pretrial deadlines

would be extended to accommodate the additional time provided for discovery. [Id.]. The Court



                                                2
memorialized these parties’ stipulations in an Order Granting Extension of Time [Doc. 52] and an

Amended Scheduling Order [Doc. 54].

       On April 12, 2019, Fidelity supplemented its answers to LANB’s First Set of

Interrogatories. [Doc. 58]. The April 12, 2019 supplementation included additional objections to

LANB’s interrogatories but did not include any responsive answers. [Compare Doc. 62-1, pp. 1-

10 with Doc. 62-2, pp. 1-10]. In making its additional objections, pertaining to Interrogatory Nos.

2, 3, and 5, Fidelity asserted the information sought would be the subject of expert testimony and

would be provided in or supplemented concurrently with its expert disclosures. [Doc. 62-2, pp. 1-

10]. LANB filed the instant Motion on April 19, 2019. [Doc. 62]. LANB challenges the validity

of certain of Fidelity’s objections and requests that the Court compel Fidelity to fully answer each

of LANB’s interrogatories. [Id., pp. 5-8]. LANB also seeks to recover attorneys’ fees associated

with bringing the Motion. [Id., pp. 8-9].

II.    LEGAL STANDARD

       Federal Rule of Civil Procedure 26(b)(1) governs the scope of discovery, providing that

“[p]arties may obtain discovery regarding any nonprivileged matter that is relevant to any party’s

claim or defense and proportional to the needs of the case.” Fed. R. Civ. P. 26(b)(1). Relevant

evidence is that which “has any tendency to make a fact more or less probable than it would be

without the evidence; and the fact is of consequence in determining the action.” Fed. R. Evid. 401.

However, “[i]nformation within [the] scope of discovery need not be admissible in evidence to be

discoverable.” Fed. R. Civ. P. 26(b)(1); see Regan-Touhy v. Walgreen Co., 526 F.3d 641, 649

(10th Cir. 2008) (“Under our rules, parties to civil litigation are given broad discovery

privileges.”). Nonetheless, the Court is not required to permit the parties to engage in fishing




                                                 3
expeditions in the hope of supporting their claims or defenses. See Landry v. Swire Oilfield Servs.,

L.L.C., 323 F.R.D. 360, 375 (D.N.M. 2018).

          Key considerations in determining the scope of permissible discovery include “the

importance of the issues at stake in the action, the amount in controversy, the parties’ relative

access to relevant information, the parties’ resources, the importance of the discovery in resolving

the issues, and whether the burden or expense of the proposed discovery outweighs its likely

benefit.” Fed. R. Civ. P. 26(b)(1). Ultimately, “[c]ounsel bears the responsibility of propounding

proper discovery requests, and expecting counsel to fulfill this responsibility is neither capricious

nor unfair.” Punt v. Kelly Services, 862 F.3d 1040, 1047 (10th Cir. 2017).

          Parties may propound interrogatories and requests for production pursuant to Federal Rules

of Civil Procedure 33 and 34, provided that such requests are within the scope of Rule 26(b). See

Fed. R. Civ. P. 33(a); Fed. R. Civ. P. 34(a). “[A]n evasive or incomplete disclosure, answer, or

response must be treated as a failure to disclose, answer or respond.” Fed. R. Civ. P. 37(a)(4). A

party may move to compel a response if good faith attempts to secure the answer are unsuccessful.

Fed. R. Civ. P. 37(a)(3)(B)(iv). The party moving to compel discovery has the burden of proving

the opposing party’s answers were incomplete. See Daiflon, Inc. v. Allied Chem. Corp., 534 F.2d

221, 227 (10th Cir. 1976).

III.      ANALYSIS

       A. Fidelity’s Objections to LANB’s Interrogatories

          In its initial discovery responses, Fidelity asserted eight general objections, two definitional

objections, and a number of objections specific to each of the five interrogatories. [Doc. 62-2, pp.

1-10]. The briefing on LANB’s Motion focuses on two of Fidelity’s specific objections; the first




                                                     4
is a supernumerary objection asserted as to all five interrogatories 1 and the second is the objection

asserted as to Interrogatory Nos. 2, 3, and 5, that the information sought would be the subject of

expert testimony to be disclosed or supplemented with Fidelity’s expert disclosures, pursuant to

the Court’s Scheduling Order. [Doc. 62, pp. 5-8; Doc. 66, pp. 2-3; Doc. 67, pp. 2-5].

        1. Fidelity’s Supernumerary Objection

        For good or ill, “[i]nterrogatories often contain subparts.” Swackhammer v. Sprint Corp.

PCS, 225 F.R.D. 658, 664 (D. Kan. 2004); see Equal Employment Opportunity Comm’n v. New

Mexico, Corr. Dep’t, No. 15-CV-879, 2016 WL 9777238, at *3 (D.N.M. Sept. 30, 2016).

“Extensive use of subparts ... could defeat the purposes of the numerical limit contained in Rule

33(a), or in a scheduling order, by rendering it meaningless unless each subpart counts as a separate

interrogatory.” Williams v. Bd. of Cnty. Comm’rs of Unified Gov’t of Wyandotte Cnty. & Kan.

City, Kan., 192 F.R.D. 698, 701 (D. Kan. 2000). “On the other hand, if all subparts count as

separate interrogatories, the use of interrogatories might be unduly restricted or requests for

increases in the numerical limit might become automatic.” Id. To balance these competing

considerations, courts faced with the task of counting interrogatory subparts have generally held

that “[s]ubparts count as one interrogatory ... only if they are logically or factually subsumed within

and necessarily related to the primary question.” Rodriguez v. Chavez, 2013 WL 1444183, at *1

(D. Colo. Apr. 9, 2013) (internal quotation marks and citations omitted).




1
  Fidelity did not raise or address any of its initial objections in its Response to LANB’s Motion to Compel. [Doc.
66]. As a result, the objections may be deemed abandoned. See Cardenas v. Dorel Juvenile Grp., Inc., 230 F.R.D.
611, 615 (D. Kan. 2005) (“When ruling upon a motion to compel, the Court will consider only those objections that
have been (1) timely asserted, and (2) relied up[on] in response to the motion to compel. Objections initially raised
but not relied upon in response to the motion to compel will be deemed abandoned.”); see also Barton Grant v. OXY
USA, Inc., No. 04-CV-01123, 2005 WL 8163821, at *3 (D.N.M. July 27, 2005) (finding an objection abandoned
where the nonmovant failed to raise or address in response to the motion to compel).



                                                         5
         Here, LANB’s Interrogatory Nos. 1-3 each contain discernable subparts. [Doc. 62-1, pp.

4-5]. Counting each interrogatory and subpart separately, LANB’s interrogatories total 22. [Id.].

This number does not exceed the 25 interrogatory limit set by the Court. [Doc. 54, p. 1]. Thus, it

is unnecessary to determine whether any of the subparts are subsumed into one interrogatory as

this would only further reduce the number of interrogatories counted for purposes of determining

the validity of Fidelity’s supernumerary objection. [Id.].

         Moreover, such an analysis is unnecessary here as Fidelity’s supernumerary objection is

not based on the number of subparts included in LANB’s interrogatories. [Doc. 62-2, pp. 6-10].

Rather, Fidelity takes issue with the request that it answer several of LANB’s interrogatories and

subparts as they apply to each of the mortgages whose servicing rights Fidelity claims to be at

issue. [Id.]. In making its numerosity objection, Fidelity suggests that each answer specific to each

of the mortgages at issue should count as one interrogatory. 2 [Id.]. Taking this approach, Fidelity

suggested that LANB’s five interrogatories (22 including all subparts) became hundreds since

many of them had to be answered separately for each of the approximately 240 mortgages Fidelity

believed to be at issue at the time. 3 [Id. at 8]. Fidelity’s approach is not consistent with spirit or

purpose of the discovery rules and would lead to absurd results.

         “One clear purpose of the federal discovery rules is to facilitate fact finding and prevent

unfair surprise.” Dunlap v. City of Oklahoma City, 12 F. App’x 831, 834 (10th Cir. 2001); see


2
  Although Fidelity may have abandoned its numerosity argument by not addressing it in its Response to LANB’s
Motion, the Court will address it here since it was the focus of LANB’s Motion and for purposes of clarity as discovery
is ongoing and the number of mortgages for which discovery may be sought still far exceeds the permissible number
of discovery requests.
3
  Fidelity now asserts, based on a report from its expert, that the number of mortgages whose servicing rights are at
issue in this litigation is approximately 120. This does not alter the Court’s analysis as Fidelity’s supernumerary
objection is based on having to answer LANB’s interrogatories for each mortgage. Therefore, whether there are 240
mortgages at issue or 120, counting each interrogatory separately as applied to each mortgage would result in a number
of interrogatories that exceeds the limit set by the Court.


                                                          6
Fed.R.Civ.P. 26 and advisory committee’s notes to 1946 and 1983 amendments. In the context of

the present case, limiting the number of interrogatories permitted is intended to facilitate not hinder

the exchange of relevant information. See Fed.R.Civ.P. 26 and advisory committee’s note to 1983

amendment (“The purpose of discovery is to provide a mechanism for making relevant information

available to the litigants…[t]hus the spirit of the rules is violated when advocates attempt to use

discovery tools as tactical weapons rather than to expose the facts and illuminate the issues by

overuse of discovery or unnecessary use of defensive weapons or evasive responses. All of this

results in excessively costly and time-consuming activities that are disproportionate to the nature

of the case, the amount involved, or the issues or values at stake.”).

       Sustaining Fidelity’s supernumerary objection in this case would defeat LANB’s ability to

discover information about the servicing rights for which Fidelity seeks damages, information

which it is entitled to discover. See Fed.R.Civ.P. 26(b) (“Parties may obtain discovery regarding

any nonprivileged matter that is relevant to any party’s claim or defense.”); Cardenas v. Dorel

Juvenile Grp., Inc., 231 F.R.D. 616, 619-20 (D. Kan. 2005) (finding that “the fact that [the

p]laintiffs’ complaint contain[ed] more than forty paragraphs discussing [a product]’s alleged

design defects should not defeat [the defendant]’s ability to discover information regarding each

claimed defect” and overruling the [p]laintiffs’ objection that [each] interrogatory [was] actually

multiple interrogatories that exceed the limit placed on the number of interrogatories.”). For these

reasons, Fidelity’s numerosity objection is overruled.

       2. Fidelity’s Objection to Providing Information Subject to Expert Testimony Prior
          to its Expert Disclosure Deadline

       The timing of Fidelity’s expert analyses and disclosures has been an ongoing source of

contention between the parties throughout the discovery phase of this litigation. As it pertains to

the instant Motion, Fidelity has stated that it cannot provide discovery responses relative to its

                                                  7
damages model without having its damages experts assess its mortgaging service rights for the

affected mortgages. [Doc. 66, pp. 2-3]. According to Fidelity, this process could not begin until it,

through its expert Consensus Planning, Inc., determined which mortgages are at issue. [Id.].

Notably, LANB did not challenge the validity of Fidelity’s objection on this issue. LANB’s

concerns appeared to center around the delay in providing the expert disclosures and the

uncertainty as to when any resulting supplement would be provided. [Doc. 67, p. 3-4].

        Fidelity made its expert disclosure for its expert from Consensus Planning, Inc. on April

25, 2019, which was its expert disclosure deadline. [Doc. 61; Doc. 66, p. 3]. Fidelity requested a

30-day extension to disclose its damages experts to allow them time to integrate the Consensus

Planning, Inc. report into their damages model. [Doc. 58]. The Court granted that extension. [Doc.

76]. Fidelity made its supplemental expert witness disclosures and a second set of supplemental

discovery responses after the completion of briefing on the instant Motion. [Doc. 73; Doc. 75].

Accordingly, any objection that LANB’s interrogatories were premature until Fidelity made its

expert disclosures is now moot.

        In its Response to LANB’s Motion, Fidelity states that it retained new counsel after the

April 12, 2019 date on which it agreed to first supplement its discovery responses and asks the

Court to extend this stipulated deadline to accommodate the delay in Fidelity’s supplemental

expert disclosures. [Doc. 66, pp. 3-4]. The parties stipulated to this deadline to allow Fidelity

additional time to provide supplemental responses and to allow LANB additional time to move to

compel in the event that the supplementation promised by Fidelity did not address LANB’s

concerns. 4 [Doc. 50, Doc. 51; Doc. 52; Doc. 53; Doc. 54]. Fidelity did not seek additional time to


4
  The stipulated deadline for Fidelity’s supplemental discovery responses did not impact Fidelity’s ongoing duty to
supplement its discovery responses with newly obtained responsive information. See Fed. R. Civ. P. 26(e) (providing
that “[a] party who has made a disclosure under Rule 26(a)-or who has responded to an interrogatory, request for
production, or request for admission-must supplement or correct its disclosure or response…in a timely manner if the

                                                         8
meet this agreed upon deadline. Instead, it provided supplemental discovery responses on April

12, 2019 and LANB filed its Motion in accordance with the parties’ stipulation. [Doc. 53]. Fidelity

does not advance any factual or legal basis for the Court to retroactively disturb the parties’

stipulation and being aware of none, it declines to do so.

         3. LANB’s Request for Attorneys’ Fees

         LANB’s seeks reasonable expenses including attorneys’ fees relative to the instant Motion.

Under Federal Rule of Civil Procedure 37(a)(5)(A), “[i]f the motion is granted – or if the disclosure

or requested discovery is provided after the motion was filed – the court must, after giving an

opportunity to be heard, require the party or deponent whose conduct necessitated the motion, the

party or attorney advising that conduct, or both to pay the movant’s reasonable expenses incurrent

in making the motion, including attorney’s fees.” Fed. R. Civ. P. 37(a)(5)(A). LANB has

demonstrated that Fidelity’s initial answers to LANB’s Interrogatory Nos. 1-5 as well as the

supplemental answers provided on April 12, 2019, were incomplete. To the extent the answers

contained in Fidelity’s May 24, 2019 supplementation are more complete, those answers were

served after LANB filed the instant Motion. [Doc. 62; Doc. 73]. Because the Court is granting

LANB’s Motion, it finds that under Rule 37(a)(5)(A), LANB is entitled to reasonable expenses

incurred in making this Motion. LANB is hereby instructed to file a motion seeking its costs and

fees associated with litigating the same.

IV.      CONCLUSION

         For the foregoing reasons, Los Alamos National Bank’s Motion to Compel Interrogatory

Answers [Doc. 62] is GRANTED. IT IS THEREFORE ORDERED that Fidelity shall fully answer



party learns that in some material respect the disclosure or response is incomplete or incorrect, and if the additional or
corrective information has not otherwise been made known to the other parties during the discovery process or in
writing”).


                                                            9
LANB’s Interrogatory Nos. 1-5 within seven (7) days of the entry of this Order or certify within

five (5) days of the entry of this Order that its supplemental answers served May 24, 2019, are

complete. IT IS FURTHER ORDERED that LANB file its motion for reasonable expenses within

fourteen (14) days of the entry of this Order and must be supported by contemporaneous and

meticulous time records and an affidavit establishing the reasonableness of both the hours

expended and the hourly rate requested. Plaintiff may file a response and Defendant may file a

reply in accordance with this Court’s Local Rules. See D.N.M.LR-Civ. 7.4.

       IT IS SO ORDERED.

                                            ___________________________________
                                            JERRY H. RITTER
                                            UNITED STATES MAGISTRATE JUDGE




                                              10
